Exhibit 10.3

Execution Version

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of July 27, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Security
Agreement”), is by and among CARBO CERAMICS INC., a Delaware corporation (the
“Borrower”), each Material Domestic Subsidiary of the Borrower party hereto from
time to time (collectively with the Borrower, the “Grantors” and individually, a
“Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, the “Administrative Agent”) for the ratable benefit of the
Secured Parties (as defined in the Credit Agreement referred to herein).

W I T N E S S E T H:

WHEREAS, this Security Agreement is entered into in connection with that certain
Credit Agreement, dated as of January 29, 2010 (as heretofore and hereafter
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders party thereto
from time to time (the “Lenders”), and Wells Fargo Bank, National Association,
as Administrative Agent, as issuing lender (in such capacity, the “Issuing
Lender”) and as swing line lender (in such capacity, the “Swing Line Lender”);
and

WHEREAS, pursuant to the terms of the Credit Agreement, and in consideration of
the credit extended by the Lenders to the Borrower and the letters of credit
issued by the Issuing Lender for the account of the Borrower or any subsidiary
of the Borrower, the Grantors are required to execute and deliver this Security
Agreement; and

WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from (i) the transactions contemplated by the Credit Agreement and the
other Credit Documents (as defined in the Credit Agreement), (ii) the Hedging
Arrangements (as defined in the Credit Agreement) entered into by the Borrower
or any other Credit Party (as defined in the Credit Agreement) with a Secured
Swap Provider (as defined in the Credit Agreement), and (iii) the Banking
Services (as defined in the Credit Agreement) provided by a Banking Services
Provider, and each Grantor is willing to execute, deliver and perform its
obligations under this Security Agreement to secure the Secured Obligations (as
defined in the Credit Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” has the meaning set forth in the preamble.

“Borrower” has the meaning set forth in the preamble.

“Collateral” has the meaning set forth in Section 2.1(a).

 

Security Agreement

Page 1 of 24



--------------------------------------------------------------------------------

“Collateral Account” has the meaning set forth in Section 4.1(b).

“Credit Agreement” has the meaning set forth in the first recital.

“Excluded Contract” means any contract (and any contract rights arising
thereunder) to which any of the Grantors is a party on the date hereof or which
is entered into by any Grantor after the date hereof which complies with
Section 6.5 of the Credit Agreement (and the provisions of which are not agreed
to by a Grantor for the purposes of excluding such contract from the Lien
granted hereunder), in any case to the extent (but only to the extent) that a
Grantor is prohibited from granting a security interest in, pledge of, or
charge, mortgage or lien upon any such Property by reason of (a) a negative
pledge, anti-assignment provision or other contractual restriction in existence
on the date hereof or, as to contracts entered into after the date hereof, in
existence in compliance with Section 6.5 of the Credit Agreement (and the
provisions of which are not agreed to by a Grantor for the purposes of excluding
such contract from the Lien granted hereunder), or (b) applicable Legal
Requirement to which such Grantor or such Property is subject; provided,
however, to the extent that (i) either of the prohibitions discussed in clause
(a) and (b) above is ineffective or subsequently rendered ineffective under
Sections 9.406, 9.407, 9.408 or 9.409 of the UCC or under any other Legal
Requirement or is otherwise no longer in effect or enforceable, or (ii) the
applicable Grantor has obtained the consent of the other parties to such
Excluded Contract to the creation of a lien and security interest in, such
Excluded Contract, then such contract (and any contract rights arising
thereunder) shall cease to be an “Excluded Contract” and shall automatically be
subject to the lien and security interests granted hereby and to the terms and
provisions of this Security Agreement as a “Collateral”; provided further, that
any proceeds received by any Grantor from the sale, transfer or other
disposition of Excluded Contracts shall constitute Collateral unless any
Property constituting such proceeds are themselves subject to the exclusions set
forth above.

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations (in each case, regardless of whether
characterized as general intangibles under the UCC).

“Grantor” has the meaning set forth in the preamble.

“Indemnified Parties” has the meaning set forth in Section 6.3(a).

“Inventory” has the meaning set forth in Section 2.1(a)(i).

“Lenders” has the meaning set forth in the first recital.

“Receivables” has the meaning set forth in Section 2.1(a)(ii).

“Related Contracts” has the meaning set forth in Section 2.1(a)(ii).

“Secured Parties” has the meaning set forth in the Credit Agreement.

“Security Agreement” has the meaning set forth in the preamble.

“Termination Date” means the date that (i) all Secured Obligations have been
paid in full in cash (other than reimbursement and indemnity obligations for
which no notice of a claim has been made), all Letters of Credit have been
terminated or expired (or been cash collateralized to the reasonable
satisfaction of the respective Issuing Lender), all Hedging Arrangements with
Secured Swap Providers have been terminated or novated to a counterparty that is
not a Secured Party (or separately collateralized

 

Security Agreement

Page 2 of 24



--------------------------------------------------------------------------------

to the reasonable satisfaction of such Secured Swap Provider), and all
Commitments shall have terminated or (ii) the Liens granted herein are otherwise
terminated in full pursuant to the terms of the Credit Agreement.

“UCC” means the Uniform Commercial Code, as in effect in the State of Texas, as
the same may be amended from time to time.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

SECTION 1.4. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Security
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements (including this Security Agreement) are references to
such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Security Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Security Agreement and shall not be used in the
interpretation of any provision of this Security Agreement.

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest.

(a) Each Grantor hereby pledges, hypothecates, assigns, charges, mortgages,
delivers, and transfers to the Administrative Agent, for the ratable benefit of
each Secured Party, and hereby grants to the Administrative Agent, for the
ratable benefit of each Secured Party, a continuing security interest in all of
such Grantor’s right, title and interest in, to and under, all of the following,
whether now owned or hereafter acquired by such Grantor, and wherever located
and whether now owned or hereafter existing or arising (collectively, the
“Collateral”):

(i) all inventory in all of its forms of such Grantor, wherever located,
including (A) all raw materials and work in process therefore, finished goods
thereof, and materials used or consumed in the manufacture or production
thereof, (B) all documents of title covering any inventory, including work in
process, materials used or consumed in any Grantor’s business, now owned or
hereafter acquired or manufactured by any Grantor and held for sale in the
ordinary course of its business (C) all goods in which such Grantor has an
interest in mass or a joint or other interest or right of any kind (including
goods in which such Grantor has an interest or right as consignee), (D) all
goods which are returned to or repossessed by such Grantor, and all accessions
thereto, products thereof and documents therefore, and (E) any other item
constituting “inventory” under the UCC (any and all such inventory, materials,
goods, accessions, products and documents being the “Inventory”);

 

Security Agreement

Page 3 of 24



--------------------------------------------------------------------------------

(ii) all accounts, payment intangibles, contracts, contract rights, all rights
constituting a right to the payment of money, chattel paper, documents,
documents of title, instruments, and General Intangibles of such Grantor, and
arising out of or in connection with the sale or lease of goods or the rendering
of services, including all rights of such Grantor now or hereafter existing in
and to all security agreements, guaranties, leases, agreements and other
contracts securing or otherwise relating to any such accounts, payment
intangibles, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, and General Intangibles (any
and all such accounts, payment intangibles, contracts, contract rights, rights
to the payment of money, chattel paper, documents, documents of title,
instruments, and General Intangibles being the “Receivables”, and any and all
such security agreements, guaranties, leases, agreements and other contracts
being the “Related Contracts”);

(iii) all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1(a);

(iv) all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income and proceeds of and from any and all of the
foregoing Collateral (including proceeds which constitute property of the types
described in sub-clauses (i), (ii) and (iii) and proceeds deposited from time to
time in any lock boxes of such Grantor, and, to the extent not otherwise
included, all payments and proceeds under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any condemnation award,
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the Collateral);

(v) any and all Liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor’s obligations owing under any Instrument, Chattel Paper, or
contract relating to, or giving rise to, Inventory, Receivables or Related
Contracts that is pledged hereunder or with respect to which a security interest
in such Grantor’s rights in such Instrument, Chattel Paper, or contract relating
to, or giving rise to, Inventory, Receivables or Related Contracts is granted
hereunder;

(vi) any and all guaranties given by any Person for the benefit of such Grantor
which guarantees the obligations of an obligor under any Instrument, Chattel
Paper, or contract relating to the Inventory, the Receivables or the Related
Contracts, which are pledged hereunder; and

(vii) all of such Grantor’s other property and rights of every kind and
description and interests therein relating to, or giving rise to, Inventory,
Receivables or Related Contracts, including all other “Accounts”, “Chattel
Paper”, “Commodity Contracts”, “Documents”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Money”, “Payment Intangibles”, and “Proceeds” as
each such terms are defined in the UCC, in each case relating to or giving rise
to any Inventory, Receivables or Related Contracts;

(b) Notwithstanding anything to the contrary contained in Section 2(a) and other
than to the extent set forth in this Section 2(b), Excluded Contracts shall be
excluded from the lien and security interest granted hereunder; provided,
however, that (x) the exclusion from the Lien and security interest granted by
any Grantor hereunder of any Excluded Contracts shall not limit, restrict or
impair the grant by such Grantor of the Lien and security interest in any
accounts or Receivables arising under any such Excluded Contracts or any
payments due or to become due thereunder unless the conditions in effect

 

Security Agreement

Page 4 of 24



--------------------------------------------------------------------------------

which qualify such Property as Excluded Contracts applies with respect to such
accounts and Receivables and (y) any proceeds received by any Grantor from the
sale, transfer or other disposition of Excluded Contracts shall constitute
Collateral unless the conditions in effect which qualify such Property as an
Excluded Contract applies with respect to such proceeds.

SECTION 2.2. Security for Obligations.

(a) This Security Agreement, and the Collateral in which the Administrative
Agent for the benefit of the Secured Parties is granted a security interest
hereunder by each Grantor, secures the prompt and payment in full in cash and
performance of all Secured Obligations.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Administrative Agent and the other Secured
Parties that the amount of the Secured Obligations secured by each Grantor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Grantor. Accordingly, notwithstanding anything to the contrary contained in this
Security Agreement or in any other agreement or instrument executed in
connection with the payment of any of the Secured Obligations, the amount of the
Secured Obligations secured by each Grantor’s interests in any of its Property
pursuant to this Security Agreement shall be limited to an aggregate amount
equal to the largest amount that would not render such Grantor’s obligations
hereunder or the Liens and security interest granted to the Administrative Agent
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provision of any other applicable law.

SECTION 2.3. Continuing Security Interest; Transfer of Advances; Reinstatement.
This Security Agreement shall create continuing security interests in the
Collateral and shall (a) except as otherwise provided in the Credit Agreement,
remain in full force and effect until the Termination Date, (b) be binding upon
each Grantor and its successors, transferees and assigns, and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and each other Secured Party and its
respective permitted successors, transferees and assigns, subject to the
limitations as set forth in the Credit Agreement. Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer (in whole or in part) any Advance held by it as provided in Section 9.7
of the Credit Agreement, and any successor or assignee thereof shall thereupon
become vested with all the rights and benefits in respect thereof granted to
such Secured Party under any Credit Document (including this Security
Agreement), or otherwise, subject, however, to any contrary provisions in such
assignment or transfer, and as applicable to the provisions of Section 9.7 and
Article 8 of the Credit Agreement. If at any time all or any part of any payment
theretofore applied by the Administrative Agent or any other Secured Party to
any of the Secured Obligations is or must be rescinded or returned by the
Administrative Agent or any such Secured Party for any reason whatsoever
(including the insolvency, bankruptcy, reorganization or other similar
proceeding of any Grantor or any other Person), such Secured Obligations shall,
for purposes of this Security Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued to be in existence,
notwithstanding any application by the Administrative Agent or such Secured
Party or any termination agreement or release provided to any Grantor, and this
Security Agreement shall continue to be effective or reinstated, as the case may
be, as to such Secured Obligations, all as though such application by the
Administrative Agent or such Secured Party had not been made.

SECTION 2.4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and

 

Security Agreement

Page 5 of 24



--------------------------------------------------------------------------------

agreements to the same extent as if this Security Agreement had not been
executed, (b) the exercise by the Administrative Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts or agreements included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any contracts or agreements included in the
Collateral by reason of this Security Agreement, nor shall the Administrative
Agent nor any Secured Party be obligated to perform any of the obligations or
duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

SECTION 2.5. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of each Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any
Credit Document, (b) the failure of any Secured Party (i) to assert any claim or
demand or to enforce any right or remedy against any Grantor or any other Person
under the provisions of any Credit Document or otherwise, or (ii) to exercise
any right or remedy against any other guarantor of, or collateral securing, any
Secured Obligations, (c) any change in the time, manner or place of payment of,
or in any other term of, all or any part of the Secured Obligations, or any
other extension, compromise or renewal of any Secured Obligations, (d) any
reduction, limitation, impairment or termination of any Secured Obligations
(except in the case of the occurrence of the Termination Date) for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each Grantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise, (e) any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Credit Document, (f) any addition, exchange or release of any Collateral of the
Secured Obligations, or any surrender or non-perfection of any collateral, or
any amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the Secured
Obligations, or (g) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Grantor or any
other Credit Party, any surety or any guarantor.

SECTION 2.6. Waiver of Subrogation. Until 91 days after the Termination Date,
each Grantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against any Credit Party that arise from the existence,
payment, performance or enforcement of such Grantor’s obligations under this
Security Agreement or any other Credit Document, including any right of
subrogation, reimbursement, exoneration or indemnification, any right to
participate in any claim or remedy of any Secured Party against any Credit Party
or any collateral which any Secured Party now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from any Credit Party,
directly or indirectly, in cash or other property or by set-off or in any
manner, payment or security on account of such claim or other rights. If any
amount shall be paid to any Grantor in violation of the preceding sentence and
the Termination Date shall not have occurred, then such amount shall be deemed
to have been paid to such Grantor for the benefit of, and held in trust for, the
Administrative Agent (on behalf of the Secured Parties), and shall forthwith be
paid to the Administrative Agent to be credited and applied upon the Secured
Obligations, whether matured or unmatured. Each Grantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section 2.6 is knowingly made in contemplation of such benefits.

 

Security Agreement

Page 6 of 24



--------------------------------------------------------------------------------

SECTION 2.7. Election of Remedies. Except as otherwise provided in the Credit
Agreement, if any Secured Party may, under applicable law, proceed to realize
its benefits under any of this Security Agreement or the other Credit Documents
giving any Secured Party a Lien upon any Collateral, either by judicial
foreclosure or by non-judicial sale or enforcement, such Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Security Agreement. If, in
the exercise of any of its rights and remedies, any Secured Party shall forfeit
any of its rights or remedies, including its right to enter a deficiency
judgment against any Credit Party or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Grantor
hereby consents to such action by such Secured Party and waives any claim based
upon such action, even if such action by such Secured Party shall result in a
full or partial loss of any rights of subrogation that such Grantor might
otherwise have had but for such action by such Secured Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances thereunder and for the Issuing Lenders to issue Letters of Credit
thereunder, and to induce the Secured Parties to enter into Hedging Arrangements
and Banking Services, each Grantor represents and warrants unto each Secured
Party as set forth in this Article.

SECTION 3.1. Ownership, No Liens, etc. Such Grantor is the legal and beneficial
owner of, and has good title to (and has full right and authority to pledge,
grant and assign) the Collateral, free and clear of all Liens, except for any
Lien that is a Permitted Lien. No effective UCC financing statement or other
filing similar in effect covering all or any part of the Collateral is on file
in any recording office, except those filed in favor of the Administrative Agent
relating to this Security Agreement, Permitted Liens or as to which a duly
authorized termination statement relating to such UCC financing statement or
other instrument has been delivered to the Administrative Agent on date hereof.
This Security Agreement creates a valid security interest in the Collateral,
securing the payment of the Secured Obligations, and, except for the proper
filing of the applicable financing statements with the filing offices listed on
Item A-1 of Schedule I attached hereto, and all filings and other actions
necessary to perfect and protect such security interest in the Collateral have
been duly taken and, subject to Permitted Liens, such security interest shall be
a first priority security interest.

SECTION 3.2. Grantor’s Name, Location, etc.

(a) Other than as otherwise permitted pursuant to any Credit Document, (i) the
jurisdiction in which such Grantor is located for purposes of Sections 9.301 and
9.307 of the UCC is set forth in Item A-1 of Schedule I hereto, (ii) as of the
date hereof or such later date on which such Grantor joins this Security
Agreement, the place of business of such Grantor or, if such Grantor has more
than one place of business, the chief executive office of such Grantor and the
office where such Grantor keeps its records concerning the Receivables, is set
forth in Item A-2 of Schedule I hereto, and (iii) such Grantor’s federal
taxpayer identification number is set forth in Item A-3 of Schedule I hereto.

(b) Within the past five years, such Grantor has not been known by any legal
name different from the one set forth on the signature page hereto, nor has such
Grantor been the subject of any merger or other corporate reorganization, except
as set forth in Item B of Schedule I hereto.

(c) None of the Receivables in excess of $10,000,000 is evidenced by a
promissory note or other instrument other than a promissory note or instrument
that has been delivered to the Administrative Agent (with appropriate
endorsements).

(d) As of the date hereof or such later date on which such Grantor joins this
Security Agreement, the name set forth on the signature page attached hereto
(or, if applicable, the signature page to the supplement document pursuant to
which such Grantor joins this Security Agreement) is the true and correct legal
name (as defined in the UCC) of such Grantor.

 

Security Agreement

Page 7 of 24



--------------------------------------------------------------------------------

SECTION 3.3. Possession of Inventory; Control. Such Grantor has exclusive
possession and control, subject to Permitted Liens, of the Inventory, except as
otherwise required, necessary or customary in the ordinary course of its
business. Such Grantor has not consented to, and is otherwise unaware of, any
Person (other than, if applicable, the Administrative Agent pursuant to
Section 4.1(b) hereof) having control (within the meaning of Section 9.104 or
Section 8.106 of the UCC) over any Collateral, or any other interest in any of
such Grantor’s rights in respect thereof.

SECTION 3.4. Instruments and Tangible Chattel Paper. Such Grantor has,
contemporaneously herewith or as otherwise permitted herein, delivered (or will
deliver as required herein) to the Administrative Agent possession of all
originals of all certificates or instruments representing or evidencing any
Collateral consisting of Instruments and Tangible Chattel Paper relating to, or
giving rise to, Inventory, Receivables or Related Contracts that individually,
or collectively, evidence amounts payable in excess of $10,000,000, owned or
held by such Grantor (duly endorsed, in blank, if requested by the
Administrative Agent).

SECTION 3.5. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no Governmental Approval, authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other third party is required either (a) for the grant by such
Grantor of the security interest granted hereby or (b) for the perfection or
maintenance of the security interests hereunder including the first priority
(subject to Permitted Liens) nature of such security interest or the exercise by
the Administrative Agent of its rights and remedies hereunder.

SECTION 3.6. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement in as much as such Grantor will, as a result of
being the Borrower, or a Material Domestic Subsidiary of the Borrower, derive
substantial direct and indirect benefits from (a) the Advances and other
extensions of credit (including Letters of Credit) made from time to time to the
Borrower or any other Grantor by the Lenders and the Issuing Lender pursuant to
the Credit Agreement, (b) the Hedging Arrangements entered into with the Secured
Swap Providers, and (c) the Banking Services provided by the Lenders or their
Affiliates, and each Grantor agrees that the Secured Parties are relying on this
representation in agreeing to make such Advances and other extensions of credit
pursuant to the Credit Agreement to the Borrower. Furthermore, such extensions
of credit, Hedging Arrangements and Banking Services are (i) in furtherance of
each Grantor’s corporate purposes, and (ii) necessary or convenient to the
conduct, promotion or attainment of each Grantor’s business.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

SECTION 4.1. As to Accounts.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

 

Security Agreement

Page 8 of 24



--------------------------------------------------------------------------------

(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Administrative Agent to each Grantor, all Proceeds of
Collateral received by any Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account of such Grantor
(A) maintained with the Administrative Agent or (B) maintained at a depositary
bank other than the Administrative Agent to which such Grantor, the
Administrative Agent and the depositary bank have entered into a Control
Agreement in form and substance acceptable to the Administrative Agent in its
sole discretion providing that the depositary bank will comply with the
instructions originated by the Administrative Agent directing disposition of the
funds in the account without further consent by such Grantor (any such Deposit
Accounts, together with any other Deposit Accounts pursuant to which any portion
of the Collateral is deposited with the Administrative Agent, a “Collateral
Account,” and collectively, the “Collateral Accounts”), and such Grantor shall
not commingle any such Proceeds, and shall hold separate and apart from all
other property, all such Proceeds in express trust for the benefit of the
Administrative Agent until delivery thereof is made to the Administrative Agent.

(c) Following the delivery of notice pursuant to clause (b)(ii) during the
continuance of an Event of Default, the Administrative Agent shall have the
right to apply any amount in the Collateral Account to the payment of any
Secured Obligations which are due and payable or in accordance with Section 7.6
of the Credit Agreement.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Administrative Agent after the occurrence and during the
continuance of an Event of Default (unless otherwise agreed to by the Borrower
and the Majority Lenders), and (iii) the Administrative Agent shall have the
sole right of withdrawal over such Collateral Account; provided that such
withdrawals shall only be made during the existence of an Event of Default.

(e) No Grantor shall adjust, settle, or compromise the amount or payment of any
Receivable, nor release wholly or partly any account debtor or obligor thereof,
nor allow any credit or discount thereon; provided that, a Grantor may make such
adjustments, settlements or compromises and release wholly or partly any account
debtor or obligor thereof and allow any credit or discounts thereon so long as
(i) such action is taken in the ordinary course of business, and (ii) such
action is, in such Grantor’s good faith business judgment, advisable.

SECTION 4.2. As to Grantor’s Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory held by such Grantor for such purpose, and use and
consume any raw materials, work in process or materials held by such Grantor for
such purpose, (ii) following the occurrence and during the continuance of an
Event of Default, shall, at its own expense, endeavor to collect, as and when
due, all amounts due with respect to any of the Collateral, including the taking
of such action with respect to such collection as the Administrative Agent may
request or, in the absence of such request, as such Grantor may deem advisable,
and (iii) may grant, in the ordinary course of business, to any party obligated
on any of the Collateral, any rebate, refund or allowance to which such party
may be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
any Grantor set forth in clause (a), (ii) notify any parties

 

Security Agreement

Page 9 of 24



--------------------------------------------------------------------------------

obligated on any of the Collateral to make payment to the Administrative Agent
of any amounts due or to become due thereunder, and (iii) enforce collection of
any of the Collateral by suit or otherwise and surrender, release, or exchange
all or any part thereof, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder or
evidenced thereby.

(c) Upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of the applicable
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.

SECTION 4.3. As to Inventory and Goods. Following the occurrence and during the
continuance of an Event of Default, each Grantor agrees to take such action as
is reasonably requested by the Administrative Agent to enable it to properly
perfect and protect its Lien on Inventory and Goods that such Grantor has
transferred from a jurisdiction within the United States of America or its
offshore waters to a jurisdiction outside of the United States of America or its
offshore waters.

SECTION 4.4. As to Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction which constitutes Collateral and with a value in
excess of $10,000,000, such Grantor shall promptly notify the Administrative
Agent thereof and, at the reasonable request of the Administrative Agent, shall
take such action as the Administrative Agent may reasonably request to vest in
the Administrative Agent control (for the ratable benefit of Secured Parties)
under Section 9.105 of the UCC of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Administrative Agent agrees with each Grantor that the Administrative Agent will
arrange, pursuant to procedures reasonably satisfactory to the Administrative
Agent and so long as such procedures will not result in the Administrative
Agent’s loss of control, for such Grantor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9.105 of the UCC
or, as the case may be, Section 201 of the U.S. Federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the U.S. Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such electronic chattel
paper or transferable record.

SECTION 4.5. Further Assurances, etc. Each Grantor shall warrant and defend the
right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever. Each Grantor agrees
that, from time to time at its own expense, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral subject to the
terms hereof. Each Grantor agrees that, upon the acquisition after the date
hereof by such Grantor of any Collateral, with respect to which the security
interest granted hereunder is not perfected automatically upon such acquisition,
to take such actions with respect to such Collateral or any part thereof as
required by the Credit Documents. Without limiting the generality of the
foregoing, each Grantor will:

(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral representing an amount payable in excess
of $10,000,000 as the Administrative Agent may reasonably request and will, from
time to time upon the request of the Administrative Agent, after the occurrence
and during the continuance of any Event of Default, if any Collateral shall be
evidenced by an Instrument, negotiable Document, promissory note or tangible
Chattel Paper, deliver and pledge to the Administrative Agent hereunder such
Instrument, negotiable Document, promissory note, or tangible Chattel Paper duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Administrative Agent;

 

Security Agreement

Page 10 of 24



--------------------------------------------------------------------------------

(b) file (and hereby authorize the Administrative Agent to file) such financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including, after the occurrence and during the
continuance of any Event of Default, any assignment of claim form under or
pursuant to the federal assignment of claims statute, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Administrative
Agent may reasonably request in order to perfect and preserve the security
interests in accordance with the UCC and other applicable Texas law and other
rights granted or purported to be granted to the Administrative Agent hereby;
and

(c) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

The authorization contained in Section 4.5(b) above shall be irrevocable and
continuing until the Termination Date. Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including (a) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (b) to receive,
endorse, and collect any drafts or other Instruments, Documents and Chattel
Paper constituting Collateral, in connection with clause (a) above, (c) to file
any claims or take any action or institute any proceedings which the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral, and (d) to perform the affirmative
obligations of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES,
CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION
5.1 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE
TERMINATION DATE.

 

Security Agreement

Page 11 of 24



--------------------------------------------------------------------------------

SECTION 5.2. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, during the
continuance of any Event of Default, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor pursuant to Section 6.3
hereof and Section 9.1 of the Credit Agreement and the Administrative Agent may
from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.

SECTION 5.3. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.4. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own personal property, or (b) if
the Administrative Agent takes such action for that purpose as any Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Administrative Agent to comply with any such request at any time shall
not in itself be deemed a failure to exercise reasonable care.

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process, (ii) require any Grantor to, and each Grantor
hereby agrees that it will, at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent that is reasonably
convenient to both parties, (iii) subject to applicable law or agreements with
landlords, bailees, or warehousemen, enter onto the property where any
Collateral is located and take possession thereof without demand and without
legal process, (iv) without notice except as specified below, lease, license,
sell or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ prior notice to the applicable Grantor of the time and place of any
public sale or the time of any private sale is to be made shall constitute
reasonable notification; provided, however, that

 

Security Agreement

Page 12 of 24



--------------------------------------------------------------------------------

with respect to Collateral that is (x) perishable or threatens to decline
speedily in value, or (y) is of a type customarily sold on a recognized market
(including Investment Property), no notice of sale or disposition need be given.
For purposes of this Article VI, notice of any intended sale or disposition of
any Collateral may be given by first-class mail, hand-delivery (through a
delivery service or otherwise), facsimile or email, and shall be deemed to have
been “sent” upon deposit in the U.S. Mails with adequate postage properly
affixed, upon delivery to an express delivery service or upon electronic
submission through telephonic or internet services, as applicable. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) Each Grantor that is or may become a fee estate owner of property where any
Collateral is located (regardless of ownership thereof by any other Grantor)
agrees and acknowledges that (i) Administrative Agent may remove the Collateral
or any part thereof from such property in accordance with statutory law
appertaining thereto without objection, delay, hindrance or interference by such
Grantor and in such case such Grantor will make no claim or demand whatsoever
against the Collateral, (ii) it will (x) cooperate with Administrative Agent in
its efforts to assemble and/or remove all of the Collateral located on such
property; (y) permit Administrative Agent and its agents to enter upon such
property and occupy the property at any or all times to conduct an auction or
sale, and/or to inspect, audit, examine, safeguard, assemble, appraise, display,
remove, maintain, prepare for sale or lease, repair, lease, transfer, auction
and/or sell the Collateral; and (z) not hinder Administrative Agent’s actions in
enforcing its security interest in the Collateral.

(c) Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory or Goods constituting Collateral may be by lease of, in
addition to the sale of, such Collateral. Each Grantor further agrees and
acknowledges that the following shall be deemed a reasonable commercial
disposition: (i) a disposition made in the usual manner on any recognized
market, (ii) a disposition at the price current in any recognized market at the
time of disposition, and (iii) a disposition in conformity with reasonable
commercial practices among dealers in the type of property subject to the
disposition.

(d) All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Obligations as set forth in Section 7.6 of the Credit Agreement. The
Administrative Agent shall not be obligated to apply or pay over for application
noncash proceeds of collection or enforcement unless (i) the failure to do so
would be commercially unreasonable, and (ii) the affected party has provided the
Administrative Agent with a written demand to apply or pay over such noncash
proceeds on such basis.

(e) The Administrative Agent may do any or all of the following: (i) transfer
all or any part of the Collateral into the name of the Administrative Agent or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder, (ii) notify the parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amount due or to become due
thereunder, (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account, (iv) enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, (v) endorse any checks, drafts, or other writings in the
applicable Grantor’s name to allow collection of the Collateral, (vi) take
control of any Proceeds of the Collateral, or (vii) execute (in the name, place
and stead of the applicable Grantor) endorsements, assignments, stock powers and
other instruments of conveyance or transfer with respect to all or any of the
Collateral.

 

Security Agreement

Page 13 of 24



--------------------------------------------------------------------------------

SECTION 6.2. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.3. Indemnity and Expenses.

(a) WITHOUT LIMITING THE GENERALITY OF THE PROVISIONS OF SECTION 9.2 OF THE
CREDIT AGREEMENT, EACH GRANTOR HEREBY AGREES TO, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH SECURED PARTY AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS
(ANY OF THE FOREGOING BEING, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION
THEREWITH), THIS SECURITY AGREEMENT, THE CREDIT DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE ADVANCES, INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE, EXCEPT TO THE
EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE
CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY
IN THIS SECTION 6.3 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT
SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING INDEMNITY AND HOLD HARMLESS
SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES
THAT IS INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR,
OR AS A DIRECT CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING LENDER UNDER
CLAUSE (A) OR (B) OF THE DEFINITION OF “DEFAULTING LENDER”, WHETHER ASSERTED BY
ANY CREDIT PARTY, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWING LINE
LENDER.

(b) Other than as set forth in clause (c) below, each Grantor will upon demand
pay to the Administrative Agent the amount of any and all reasonable
out-of-pocket costs and expenses, including the reasonable fees and
out-of-pocket expenses of its counsel, which the Administrative Agent may incur
in connection herewith, including in connection with the administration of this
Security Agreement and the custody, preservation, use or operation of, any of
the Collateral.

(c) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all out-of-pocket costs expenses, including the fees and expense of its
outside counsel and of outside counsel of each Lender, which the Administrative
Agent may incur in connection (i) the sale of, collection from, or other
realization upon, any of the Collateral, (ii) the exercise or enforcement of any
of the rights of the Administrative Agent or any of the Secured Parties
hereunder, or (iii) the failure by any Grantor to perform or observe any of the
provisions hereof.

 

Security Agreement

Page 14 of 24



--------------------------------------------------------------------------------

SECTION 6.4. Warranties. The Administrative Agent may sell the Collateral
without giving any warranties or representations as to the Collateral. The
Administrative Agent may disclaim any warranties of title or the like. Each
Grantor agrees that this procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Credit Document. This Security Agreement is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article 9 thereof.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
transferees and assigns and, subject to the limitations set forth in the Credit
Agreement, shall inure to the benefit of and be enforceable by each Secured
Party and its successors, transferees and assigns; provided that, no Grantor
shall assign any of its obligations hereunder (unless otherwise permitted under
the terms of the Credit Agreement or this Security Agreement).

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Majority Lenders, as the case may be, pursuant to
Section 9.3 of the Credit Agreement) and such Grantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 7.4. Notices. Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be in writing
and hand delivered with written receipt, telecopied, sent by facsimile (with a
hard copy sent as otherwise permitted pursuant to the Credit Agreement), sent by
a nationally recognized overnight courier, or sent by certified mail, return
receipt requested to the appropriate party at the address or facsimile number of
such party specified in the Credit Agreement, on the signature pages of this
Security Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Except as otherwise
provided in this Security Agreement, all such notices and communications shall
be effective when delivered.

SECTION 7.5. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

Security Agreement

Page 15 of 24



--------------------------------------------------------------------------------

SECTION 7.6. Headings. Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Security Agreement and shall not
be used in the interpretation of any provision of this Security Agreement.

SECTION 7.7. Severability. In case one or more provisions of this Security
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

SECTION 7.8. Counterparts. This Security Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

SECTION 7.9. [Reserved].

SECTION 7.10. Additional Grantors. Additional Material Domestic Subsidiaries of
Borrower may from time to time enter into this Security Agreement as a Grantor.
Upon execution and delivery after the date hereof by the Administrative Agent
and such Material Domestic Subsidiary of an instrument in the form of Annex 1,
such Material Domestic Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Security Agreement shall not require the consent of any other Grantor hereunder.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Security Agreement.

SECTION 7.11. [Reserved].

SECTION 7.12. Conflicts with Credit Agreement. To the fullest extent possible,
the terms and provisions of the Credit Agreement shall be read together with the
terms and provisions of this Security Agreement so that the terms and provisions
of this Security Agreement do not conflict with the terms and provisions of the
Credit Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Security Agreement conflict with any
terms or provisions of the Credit Agreement, the terms or provisions of the
Credit Agreement shall govern and control for all purposes; provided that the
inclusion in this Security Agreement of terms and provisions, supplemental
rights or remedies in favor of the Administrative Agent not addressed in the
Credit Agreement shall not be deemed to be in conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.

SECTION 7.13. Governing Law. This Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.

SECTION 7.14. Submission to Jurisdiction. EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY TEXAS STATE OR FEDERAL COURT SITTING IN
HOUSTON, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR THE OTHER CREDIT DOCUMENTS, AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH COURT. EACH CREDIT PARTY HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
RIGHT IT MAY HAVE TO THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. EACH GRANTOR HEREBY AGREES THAT SERVICE

 

Security Agreement

Page 16 of 24



--------------------------------------------------------------------------------

OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED
IN ANY SUCH ACTION OR PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY OF
SUCH PROCESS TO SUCH GRANTOR AT ITS ADDRESS SET FORTH IN THIS SECURITY
AGREEMENT. EACH GRANTOR HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECTION SHALL AFFECT THE RIGHTS OF ANY LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY THE LAW OR AFFECT THE RIGHT OF ANY LENDER TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY GRANTOR OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION.

SECTION 7.15. [Reserved].

SECTION 7.16. [Reserved].

SECTION 7.17. Waiver of Jury. EACH GRANTOR, THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN. ADDITIONALLY, THIS SECURITY AGREEMENT AND THE CREDIT
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages to follow.]

 

Security Agreement

Page 17 of 24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.

 

GRANTOR CARBO CERAMICS INC. By:  

/s/ Ernesto Bautista III

Name:  

Ernesto Bautista III

Title:  

Vice President and Chief Financial Officer

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Kristen Brockman

Name:  

Kristen Brockman

Title:  

Director

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to Security

Agreement

 

Item A-1. Location of Grantor for purposes of UCC.

Borrower:

 

CARBO Ceramics Inc.    Delaware

 

Item A-2. Grantor’s place of business or principal office.

Borrower:

CARBO Ceramics Inc.

575 N. Dairy Ashford Road, Suite 300

Houston, Texas 77079

 

Item A-3. Taxpayer ID number.

Borrower:

 

CARBO Ceramics Inc.    72-1100013

 

Item B. Merger or other corporate reorganization.

None.

Security Agreement

Schedule I



--------------------------------------------------------------------------------

Annex 1 to Security

Agreement

SUPPLEMENT NO.              dated as of             , 20     (the “Supplement”),
to the Security Agreement dated as of July 27, 2015 (as amended, supplemented,
restated, or otherwise modified from time to time, the “Security Agreement”),
among CARBO CERAMICS INC., a Delaware corporation (the “Borrower”) and each
Material Domestic Subsidiary of the Borrower party thereto from time to time
(collectively with the Borrower, the “Grantors” and individually, a “Grantor”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative
Agent (the “Administrative Agent”) for the ratable benefit of the Secured
Parties (as defined in the Credit Agreement referred to herein).

A. Reference is made to that certain Credit Agreement, dated as of January 29,
2010 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto from time to time (the “Lenders”), and Wells Fargo Bank, National
Association, as the Administrative Agent, the issuing lender and the swing line
lender.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. Section 7.10 of the Security Agreement provides that additional Material
Domestic Subsidiaries of the Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Material Domestic Subsidiary of the Borrower (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Security Agreement.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.10 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Credit Agreement), does
hereby create and grant to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, their successors and assigns as provided
in the Security Agreement, a continuing security interest in and Lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

Security Agreement

Annex 1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Grantor hereby agrees that the schedules attached to the
Security Agreement are hereby supplemented by the corresponding schedules
attached to this Supplement. The New Grantor hereby represents and warrants that
the information provided in the schedules attached hereto are true and correct
as of the date hereof.

SECTION 5. The New Grantor hereby expressly acknowledges and agrees to the terms
of Section 6.3. (Indemnity and Expenses) of the Security Agreement.

SECTION 6. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 7. In case one or more provisions of this Supplement shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality, and enforceability of the remaining provisions contained herein or
therein shall not be affected or impaired thereby.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.

SECTION 9. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket costs and expenses in connection with this Supplement,
including the reasonable fees and out-of-pocket expenses of outside counsel for
the Administrative Agent.

SECTION 10. Governing Law. This Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.

SECTION 11. Submission to Jurisdiction. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY TEXAS STATE OR FEDERAL COURT SITTING IN HOUSTON,
TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR THE OTHER CREDIT DOCUMENTS, AND EACH GRANTOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURT. EACH CREDIT PARTY HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY RIGHT IT
MAY HAVE TO THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING. EACH GRANTOR HEREBY AGREES THAT SERVICE OF COPIES OF THE
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS
TO SUCH GRANTOR AT ITS ADDRESS SET FORTH IN THIS SUPPLEMENT. EACH GRANTOR HEREBY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION SHALL AFFECT THE
RIGHTS OF ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY THE
LAW OR AFFECT THE RIGHT OF ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY GRANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

Security Agreement

Annex 1



--------------------------------------------------------------------------------

SECTION 12. Waiver of Jury. EACH GRANTOR, THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[Name of New Grantor], By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Security Agreement

Annex 1



--------------------------------------------------------------------------------

SCHEDULES TO SUPPLEMENT NO. 1

[AS APPROPRIATE]

 

Security Agreement

Annex 1